Name: Commission Regulation (EEC) No 2742/78 of 24 November 1978 amending for the second time Regulation (EEC) No 1799/76 in respect of the closing date for the submission of crop declarations for seed flax
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 330/18 Official Journal of the European Communities 25. 11 . 78 COMMISSION REGULATION (EEC) No 2742/78 of 24 November 1978 amending for the second time Regulation (EEC) No 1199/76 in respect of the closing date for the submission of crop declarations for seed flax THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 569/76 of 15 March 1976 laying down special measures for linseed ( ! ), and in particular Article 2 (4) thereof, Whereas Article 9 ( 1 ) of Commission Regulation (EEC) No 1799/76 of 22 July 1976 laying down detailed rules for the application of special measures in respect of linseed (2), as amended by Regulation (EEC) No 1 632/77 (3), provides that every producer of seed flax shall by 31 October of each year submit a crop declaration ; whereas, in view of harvest dates in certain Member States, it has been extremely difficult to comply with this time limit ; Whereas the date in question should therefore be deferred until 1 5 December ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Oils and Fats, HAS ADOPTED THIS REGULATION : Article 1 In Article 9 ( 1 ) of Regulation (EEC) No 1799/76, the date '31 October' shall be replaced by ' 15 December'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 November 1978 . For the Commission Finn GUNDELACH Vice-President ( ») OJ No L 67, 15 . 3 . 1976, p. 29. (2) OJ No L 201 , 27. 7. 1976, p. 14. (3) OJ No L 181 , 21 . 7. 1977, p. 31 .